Title: General Orders, 2 March 1778
From: Washington, George
To: 



Head-Quarters V. Forge March 2nd 1778, Monday
Burke—Bristol. Bucks.


The General Court Martial whereof Coll Cortland is President is dissolved and another ordered to sit tomorrow ten ôClock A.M., at the Bake House, whereof Coll Chandler is appointed President—Each Brigade gives a Captain for the Court—A serjeant from each brigade is to sent to the Court as orderly, daily.

The Execution of Joseph Worrell is postponed to a future day.
Whenever the Brigade Quarter Masters are ordered to furnish the Quarter Master Genl’s office with any returns from their respective departments and do not immediately comply therewith they may depend upon being tried for disobedience of orders.
After orders, March 2nd Coll Bradley is appointed President of the Court Martial vice, Coll Chandler.
